Name: Council Decision (EU) 2015/1914 of 18 September 2015 on the signing, on behalf of the European Union, of the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism (CETS No 196)
 Type: Decision
 Subject Matter: international affairs;  criminal law;  European construction;  politics and public safety;  European organisations;  social affairs
 Date Published: 2015-10-24

 24.10.2015 EN Official Journal of the European Union L 280/24 COUNCIL DECISION (EU) 2015/1914 of 18 September 2015 on the signing, on behalf of the European Union, of the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism (CETS No 196) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 83(1), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 1 April 2015 the Council authorised the Commission to open negotiations for the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism (CETS No 196), hereinafter the Additional Protocol. (2) On 19 May 2015 the Council of Europe Committee of Ministers adopted the Additional Protocol. The Additional Protocol aims at facilitating the implementation of United Nations Security Council Resolution 2178(2014) on foreign terrorist fighters and, in particular, at establishing criminal offences for certain acts identified in operative paragraph 6 of that Resolution. (3) A common understanding of foreign terrorist-fighter-related offences and criminal offences of a preparatory nature with the potential to lead to the commission of terrorist acts, would contribute to further enhancing the effectiveness of the criminal justice instruments and cooperation at Union and international level. (4) Council Framework Decision 2002/475/JHA (1) established common Union rules on combatting terrorism. The Additional Protocol might affect those common rules or alter their scope. (5) The Additional Protocol should therefore be signed on behalf of the European Union as regards matters falling within the competence of the Union in so far as the Additional Protocol may affect those common rules or alter their scope. The Member States retain their competence in so far as the Protocol does not affect common rules or alter the scope thereof. (6) Ireland is bound by Framework Decision 2002/475/JHA and is therefore taking part in the adoption of this Decision. (7) In accordance with Articles 1 and 2 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (8) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the European Union of the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism (CETS No 196), as regards matters falling within the competence of the Union, is hereby authorised, subject to the conclusion thereof (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Additional Protocol on behalf of the European Union. Article 3 This Decision shall enter into force upon its adoption. It shall apply in accordance with the Treaties. Done at Brussels, 18 September 2015. For the Council The President C. DIESCHBOURG (1) Council Framework Decision 2002/475/JHA of 13 June 2002 on combating terrorism (OJ L 164, 22.6.2002, p. 3). (2) The text of the Additional Protocol will be published together with the decision on its conclusion.